Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/13/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwasaki (JP2012117725A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (JP2002220593A), referring to the English translation dated 6/3/2022, in view of Iwasaki (JP2012117725A), referring to the English translation dated 6/3/2022.
Regarding claim 1, Ino teaches 
An exhaust heat recovery boiler (heat recovery heat exchanger or heat recovery boiler of the coal gasification furnace) [0005 lines 1-2] comprising:
a duct casing in which exhaust gas flows (gas cooler 1)
a tubular extending portion extending upward from the duct casing (tubular body 6)
a heat exchanger tube located in the duct casing (A heat transfer tube 4 is concentrically and vertically arranged inside the gas cooler 1) [0009 lines 4-5]
a hammering rod (striking rod 5) connected to the heat exchanger tube in the duct casing (striking rod 5 that gives an impact to the heat transfer tube 4) [0009 line 5] and passing through an inside of the extending portion (shown on fig. 1), the hammering rod including an upper part projecting to an outside of the extending portion (head 26 shown on fig. 1)
an annular sleeve (shaft sealing body 9) attached to the upper part of the hammering rod through a packing (Squeeze packing 16), wherein the extending portion includes an upper flat surface which is located at an upper end of the extending portion, realizes a seal between the upper flat surface and a lower surface of the sleeve, and is annular and flat (Squeeze packing 16 is attached to both ends of the shaft sealing body 9 as a shaft sealing material and is pressed by an annular pressing plate 17) [0009 lines 15-16]
Ino does not teach
wherein the sleeve is movable relative to the extending portion in a radial direction relative to a central axis of the extending portion
Iwasaki teaches
wherein the sleeve is movable relative to the extending portion in a radial direction relative to a central axis of the extending portion (Iwasaki teaches an exterior plate 24 that can be attached and detached from outer wall 10b (The exterior plate 24 is attached to, for example, the outer wall 10b [0041]; exterior board 24 attached to the outer wall 10b of the convection part 5 as shown in FIG. 3 is removed [0046]). Since the system contains space part 25 between exterior plate 24 and shaft main body 14 as well as bellows 22 and shaft main body 14, exterior plate 24 is configured to be movable in a radial direction relative to a central axis of the system around through hole 13 when exterior plate 24 is attached and detached; the lack of nuts and bolts as taught in Ino therefore does not require exterior plate 24 in the same position each time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the attachment configuration of exterior plate 24 to wall section 9 as taught in Iwasaki to Ino, in order to allow for the movement of the sleeve member to achieve a desirable direction of impact of the striking rod.

Regarding claim 2, Ino, as modified, teaches the exhaust heat recovery boiler according to claim 1, 
wherein the upper flat surface of the extending portion is in surface-contact with the lower surface of the sleeve (the pressing plate 17 is fitted into an end surface recessed portion 18 of the shaft sealing body 9) [0009 lines 16-17]

Regarding claim 5, Ino and Iwasaki do not explicitly teach the exhaust heat recovery boiler according to claim 1, 
wherein during a cold state in which the exhaust gas is not flowing in the duct casing, the central axis of the extending portion is located closer to a middle side of the duct casing than a central axis of the hammering rod 
While not explicitly taught in Iwasaki, it would be obvious to one of ordinary skill in the art that while the system is in an operating state and hot exhaust gas is flowing through the duct casing, that the internal pressure is increased and thus expanding the exterior of the system, therefore a central axis of the extending portion being located closer to a central axis of the hammering rod. Likewise, while the system is in a cold state and hot exhaust gas is not flowing through the system, internal pressure is decreased thus contracting the size of the exterior of the system, therefore causing a central axis of the extending portion to be located closer to a middle side of the duct casing (in this case a middle location of right side wall 9d) than a central axis of the hammering rod. Therefore, this limitation is the result of the selected location of the extending portion, and not a patentably unique feature of the claimed invention.

Regarding claim 6, Ino, as modified, teaches the exhaust heat recovery boiler according to claim 1, wherein the extending portion includes: 
a cylindrical main body portion extending upward from the duct casing (portion on fig. 1 from tubular body 6 through housing 22)
an annular horizontal portion extending outward in the radial direction from an upper end part of the main body portion and including an upper surface constituting the upper flat surface (flange 10 as shown on fig. 1)

Regarding claim 7, Ino does not teach the exhaust heat recovery boiler according to claim 6, further comprising 
a bellows covering a boundary between the sleeve and the extending portion, wherein: 
the extending portion includes an outer wall portion extending downward from a radially outer end part of the horizontal portion 
the bellows includes an upper end part fixed to an outer peripheral surface of the sleeve and a lower end part fixed to the outer wall portion of the extending portion
Iwasaki teaches
a bellows (bellows 22) covering a boundary between the sleeve and the extending portion (as shown in fig. 3, the bellows 22 cover both shaft body 14 and rod 15), wherein: 
the extending portion includes an outer wall portion (bellows flange 22c) extending downward from a radially outer end part of the horizontal portion (bellows presser 23)
the bellows includes an upper end part fixed to an outer peripheral surface of the sleeve (bellows flange 22b which is connects to membrane wall 11 as shown in fig. 3) and a lower end part fixed to the outer wall portion of the extending portion (bellows flange 22c)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the bellows 22 taught in Iwasaki to Ino in order to ensure the area between the sleeve and extending portion is always covered as the system operates.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (JP2002220593A), referring to the English translation dated 6/3/2022, in view of Iwasaki (JP2012117725A), referring to the English translation dated 6/3/2022, in further view of Hirayama (JPH07167403A), referring to the English translation dated 6/3/2022.
Regarding claim 3, Ino does not teach the exhaust heat recovery boiler according to claim 1, further comprising 
one or a plurality of seal plates located between the lower surface of the sleeve and the upper flat surface of the extending portion and formed in an annular shape
Hirayama teaches
one or a plurality of seal plates located between the lower surface of the sleeve and the upper flat surface of the extending portion and formed in an annular shape (seal packing 10 between sealing box 1 and seal box upper plate 2 as shown in fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the seal packing 10 taught in Hirayama to Ino in order to securely fit the lower surface of the sleeve to the upper flat surface of the extending portion.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (JP2002220593A), referring to the English translation dated 6/3/2022, in view of Iwasaki (JP2012117725A), referring to the English translation dated 6/3/2022, in further view of Chen (CN104930214A), referring to the English translation dated 6/3/2022.
Regarding claim 4, Ino does not teach the exhaust heat recovery boiler according to claim 1, further comprising 
a plurality of seal plates located between the lower surface of the sleeve and the upper flat surface of the extending portion and formed in an annular shape, wherein the plurality of seal plates include a  a first seal plate having a thickness which decreases as the first seal plate extends outward in the radial direction and a second seal plate arranged adjacent to the first seal plate and having a thickness which increases as the second seal plate extends outward in the radial direction
Chen teaches
a plurality of seal plates located between the lower surface of the sleeve and the upper flat surface of the extending portion and formed in an annular shape (spherical convex surface 14 and spherical concave surface 15), wherein the plurality of seal plates include a  a first seal plate having a thickness which decreases as the first seal plate extends outward in the radial direction (spherical concave surface 15 as shown on fig. 1) and a second seal plate arranged adjacent to the first seal plate and having a thickness which increases as the second seal plate extends outward in the radial direction (spherical convex surface 14 as shown on fig. 1; the two surfaces form a bond to seal opposing components valve body 1 and valve stem 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the seal plate geometry taught in Chen to Ino in order to maximize the surface area of the contact points of the seals to reduce the possibility of leakage.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (JP2002220593A), referring to the English translation dated 6/3/2022, in view of Iwasaki (JP2012117725A), referring to the English translation dated 6/3/2022, in further view of Seider (US8888413B2).
Regarding claim 8, Ino does not teach the exhaust heat recovery boiler according to claim 1, wherein the hammering rod includes: 
a circular column portion penetrating the sleeve and having a circular section -4-New U.S. Patent Application
a square column portion having a square section, a coupling member being fixed to the square column portion, the heat exchanger tube being coupled to the square column portion through the coupling member 
an intermediate portion located between the circular column portion and the square column portion and formed in such a curved shape that a section of the intermediate portion changes from a circular shape to a square shape as the intermediate portion extends from the circular column portion toward the square column portion
Iwasaki teaches
a circular column portion penetrating the sleeve and having a circular section -4-New U.S. Patent Application(rod portion 15 having a substantially circular cross section, passes through exterior plate 24) [0028 line 3]
a square column portion having a square section (the shaft body 14 has a cross section having an outer diameter substantially the same as or slightly larger than the diagonal length of the central portion 14 b having a substantially rectangular cross section on both sides of the central portion 14 b) [0027 line 1-3], a coupling member being fixed to the square column portion (hanging metal fitting 12 shown on fig. 3), the heat exchanger tube being coupled to the square column portion through the coupling member (waste heat recovery pipe 7 shown on fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a transition from a circular column to a square shaped column at the portion coupled to the heat exchanger tube in order to more easily and effectively fix the coupling member to the column since it will have flat sides instead of rounded sides.
Iwasaki does not teach
an intermediate portion located between the circular column portion and the square column portion and formed in such a curved shape that a section of the intermediate portion changes from a circular shape to a square shape as the intermediate portion extends from the circular column portion toward the square column portion
Seider teaches
an intermediate portion located between the circular column portion and the square column portion (coupling 20) and formed in such a curved shape that a section of the intermediate portion changes from a circular shape to a square shape as the intermediate portion extends from the circular column portion toward the square column portion (as shown in fig. 1, coupling 20  has a curved shape that transitions between supporting a round shaft 12 and supporting a square shaft 14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a coupling like that taught in Seider to Ino, as modified by Iwasaki, in order effectively facilitate the transition between the shapes of the shafts without compromising the structural integrity of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762